Title: To John Adams from Timothy Pickering, 1 May 1797
From: Pickering, Timothy
To: Adams, John



Department of State May 1. 1797.

The Secretary of State respectfully submits the following facts and observations, to the President of the United States, relative to matters of which he may deem is proper to give information, and to measures which he may think necessary and expedient to recommend to Congress, at the approaching Extraordinary Session.
I. General Pinckney’s mission to the French Republic.
The late President of the United States having information that the French Government had manifested its discontent, and meant formally to complain of some proceedings of the Government of these States said to affect the interests of France, deemed it expedient to send to that country a new minister, fully instructed to enter on such amicable discussions, & to give such candid explanations, as might happily remove the discontents, jealousies & suspicions of the French Government, and vindicate our own.
This direct and interesting object of General Pinckney’s mission was clearly announced in his letters of credence to the French Republic, which in their tenor differed materially from the usual letters of credence to ministers in ordinary, sent to reside with a foreign government, and show that his mission was in its nature special & extraordinary; altho’ when this first and immediate object of it... should be accomplished, he was to continue in France as the ordinary minister plenipotentiary of the United States.—The purposes of his mission expressed in his letters of credence were, “to maintain that good understanding which from the commencement of their alliance had subsisted between our two nations; and to efface unfavourable impressions, banish suspicions, and restore that cordiality which was at once the evidence and pledge of a friendly union.” And his instructions were to the same effect – “Faithfully to represent the disposition of the government & people of the United States (their disposition being one) to remove jealousies and obviate complaints, by shewing that they were groundless; to restore that mutual confidence which had been so unfortunately and injuriously impaired; and to explain the relative interest of both countries, and the real sentiments of his own.”
A minister thus specially accredited & commissioned, it was hoped & expected would have been readily received by the French Government, & have proved the instrument of restoring mutual confidence between the two Republics, as the basis of mutual goodwill, and of the exercise of offices reciprocally and highly beneficial. This hope & expectation were evidently just; and the first step of the French Government in relation to General Pinckney, manifested their intention to receive him. For by his letters of the 20th of December and 6th of January last, it appears, that two or three days previous to his arrival at Paris, the French Minister for foreign affairs, Mr. Delacroix, had informed Mr. Monroe of the formalities to be observed by himself and his successor, the former in taking leave, the latter in presenting himself as the minister plenipotentiary of the United States.—On General Pinckney’s arrival, the preliminary formalities were observed; and he & Mr. Monroe, together, presented officially to Mr. Delacroix, the one a copy of his letters of recall, & the other of his letters of credence to the French Republic. Mr. Delacroix promised to lay them immediately before the Executive Directory. This was on the ninth of December. On the twelfth, Mr. Monroe sent to General Pinckney a letter to himself from Mr. Delacroix, dated the 11th, in which that minister said “that he had laid before the Executive Directory the copy of his (Mr. Monroe’s) letters of recall, and of the letters of credence of Mr. Pinckney whom the President of the United States had appointed to replace Mr. Monroe, in quality of minister plenipotentiary from the United States to the French Republic; and that the Directory had charged him to notify to Mr. Monroe, “That they would not acknowledge nor receive another minister plenipotentiary from the United States until after the redress of injuries which the French Republic had demanded and had a right to expect from the American Government.”
General Pinckney expecting a similar letter to be addressed to him, waited that day; but receiving none, he, on the 13th, wrote to Mr. Delacroix, mentioning the indirect notice, thro’ Mr. Monroe, of the determination of the Directory concerning himself, and asking whether it was the intention of the Directory that he should immediately quit the territories of the French Republic. The verbal answers (for written ones were denied) as well from Mr. Delacroix as from his chief secretary, were, that the refusal to receive him was to be understood to mean that he should quit the territories of the Republic. General Pinckney not admitting this to be a clear deduction, desired an explanation in writing, or that he might be furnished with passports for himself and family, which he had a right to demand, to enable him to leave the territories of the Republic with safety. But he could obtain neither one nor the other; while at the same time the cards of hospitality, or official certificates, which had been promised him, and which were necessary to exempt him from the ordinary jurisdiction of the minister of police, were withheld. Yet because for the reasons above mentioned, he delayed his departure, the minister, Mr. Delacroix, as early as the 26th of December, threatened to inform the minister of police; as if General Pinckney, the known minister sent to France by the United States, was not under the protection of the law of nations, but like a dangerous foreigner, a spy, or a criminal, subject to the local laws of France, and the jurisdiction of the minister of police! General Pinckney, however, declared and maintained his rights under the law of nations; and he remained at Paris, undisturbed, until the news arrived there, about the 25th of January, of Buonaparte’s last, decisive victory over the Austrian army in Italy; the day after which, General Pinckney received orders to quit the territories of the French Republic. He accordingly left France, and went to Amsterdam, where he proposed to remain until he should receive instructions from his government. Instructions have been sent to him to continue there, or at some other convenient place, in readiness to resume his mission, should an opportunity present.
II. French Depredations on the Commerce of the U. States.
Very few representations have been made to the Government of depredations committed by French armed vessels on the commerce of the United States, subsequent to the decree of the Executive Directory, of the second of July 1796, ordering that the flag of France should treat the flags of neutral nations as these should suffer them to be treated by the English. Of the numerous claims of our citizens before that time presented to the French Government, on account of illegal captures & condemnations, unreasonable detentions of their vessels, goods purchased or forcibly taken by the agents of the Republic and not paid for, it was generally known that few had been satisfied; altho’ compensation had long and often been demanded. Hence, and on account of the peculiar situation of the United States in relation to France, since that decree of the Directory was communicated, our citizens have probably thought it unnecessary to present their new claims until the Government should call for them.  The facts, however, are sufficiently notorious. The French spoliations surpass those of all other nations northward of the states of Barbary. Whenever there shall be a prospect of redress, and the mode of pursuing it shall be prescribed, the claims of our citizens to compensation for these new and unexampled injuries, with the necessary proofs to support them, will certainly be produced.
The causes or pretenses for these numerous depredations are various.
By the law of nations, we, as a neutral power, have a right to trade with the subjects of all the belligerent powers, in all kinds of merchandize, contraband goods excepted. By virtue of our treaty with France, this right is confirmed, and other rights are reciprocally granted. By that treaty we have a right to carry freely in our vessels, the goods of the enemies of France, and ship-timber and naval stores; tho’ by the law of nations both would be liable to capture; the former because the property of enemies; the latter because they are contraband of war. Great Britain also insisted that cases might exist in which provisions would become contraband. This the Government of the United States did not admit. But as it was necessary to shut up this source of contention, a middle course was taken: it was agreed that if provisions or any other articles not generally deemed contraband, should under any circumstances become so, and consequently subjects of capture,—the party capturing should pay the full value thereof, with a reasonable mercantile profit, freight and demurrage.
This stipulation, together with the admission of the operation of the known law of nations in respect to enemies’ goods on board neutral vessels, and to the articles of ship-timber and naval stores as contraband of war, in our treaty with Great Britain, are stated and urged as grounds of just offence towards the French Republic, & are assumed as the basis of the decree before mentioned, as it respects the United States. Yet this decree, unjust as it is, would have operated injuries towards neutral commerce, comparatively trifling, if it had not been stretched by unwarrantable constructions, and by authorising some unjustifiable depredations, opened the door to a scene of plunder and piracy of which since the dawn of civilization it would be difficult to find an example. The Decree in substance declares, That French armed vessels shall treat the flags of neutrals as these shall suffer them to be treated by the English.
To judge of the nature and consequences of this decree, it will be necessary to inquire in what manner the English treat the flags of neutral nations.
British Captures.
1. Agreeably to the established rule of the law of nations, they capture neutral vessels having on board the goods of enemies; condemning such goods only, and releasing all others, with the vessels, and paying freight and reasonable expences, on account of the enemies’ goods condemned, where no mala fides; or prevarication appears, or is justly suspected, on the part of the neutral masters.
2. Agreeably to the same law, they capture neutral vessels having on board contraband goods, including in the list, ship-timber & naval stores.
3. Both before and subsequent to the formation of the commercial treaty between the United States & G. Britain, her cruisers captured neutral vessels “loaded wholly or in part with corn, flour or meal, bound to any port in France, or any Port occupied by the armies of France.” But the corn, flour or meal so captured was paid for, with a reasonable mercantile profit. However, no captures for this cause have been made by the British since early in the autumn of 1795. And as the decree of the French Directory was, in its terms, applicable not to antecedent, but to subsequent conduct of the English, of consequence the French ought not, by their own rule, to capture neutral vessels on this ground.
4. If the instructions of his Britannic Majesty of the 8th of January 1794 are still in force, then his cruisers are authorised to capture neutral vessels laden with goods the produce of the French West-India Islands, and coming directly from any port of the said islands to any port in Europe.—The other three causes of capture mentioned in the same instructions falling within the generally acknowledged rules of the law of nations, it is unnecessary to notice them, further than to say that they relate to French property, the produce of their islands, on board neutral vessels—to such vessels attempting to enter a blockaded port, and to such vessels laden wholly or in part with naval or military stores, & bound to any port in those islands.
Altho’ the capture of our vessels by the French for any of the four causes before mentioned, viz. for having on board the goods of her enemies—ship-timber and naval stores—corn, flour or mean, or provisions of any kind—or because laden with goods the produce of the British West-India islands, and coming directly from them to any port in Europe—would have been manifest violations of the treaty of commerce, yet if they had limited their captures to these cases, we should have but few subjects of complaint: and to these limits, by the terms of the decree, they ought to have been confined. How far these bounds have been exceeded, will appear, in some measure, by the following account of
French Captures.
Under colour of the decree of the Executive Directory, of the 2d of July 1796, & by the arbitrary orders & decrees of their agents in the West-Indies, and of their consuls & courts in Europe, the French capture neutral, and especially American vessels, for the following causes.
1. If they have enemies’ property on board, which they confiscate of course, without any allowance, as it is conceived, for freight or expences.
2. If they have on board any contraband goods, not only horses, arms and military stores, as enumerated in our treaty with France, but ship-timber and naval stores, which by the treaty are declared free. They do not stop, however, at the confiscation of these contraband goods; but in flagrant violation of the law of nations as well as of the treaty, they condemn all the residue of the cargoes, and the vessels themselves. But every question under this head of contraband is superceded and lost in the following: for as contraband articles are liable to confiscation only when destined, in a neutral vessel, to an enemy’s port, and the French capture and condemn our vessels with whatever they are laden if bound to or from a British port, the distinction between contraband and other goods ceases to be of any consequence.
3. The preceeding remark applies to the third cause before mentioned of British captures—to wit, that the neutral vessels were laden with corn, flour or meal, and destined to some port in France, or to a port occupied by the armies of France. All distinctions are merged in their indiscriminate captures, by the French, of neutral vessels, for the single circumstance that they are bound to or from a British port. Such captures transgressing every known rule, and outraging every principle, supercede all reasoning.—But if it were possible to offer an excuse for the French, in this case, the same would apply to the British and the other belligerent powers; and thus when so many, and the greatest commercial nations in the world are engaged in war, by subjecting to capture and confiscation neutral vessels destined to the enemy of either, the commerce of the United States would be nearly annihilated. And is it the intention and wish of France that neutral vessels should wholly cease to visit her ports? Is it her desire to extinguish all foreign commerce with her dominions?
It merits particular notice, that the first formal decree on this head (of capturing neutral vessels simply because going to or from a British port) by the agents of the Directory at Cape Francois, dated the 27th of November 1796, does not extend to neutral vessels generally,—but, peculiarly insulting and hostile, is expressly confined to American vessels. It is pretended, indeed, that the English pay no respect to neutral flags; and Mr. Adet, in his note of the 27th of October 1796, asserts, “that the English continue to stop and carry into their ports all American vessels bound to French ports, or returning from them.” But the pretence and assertion were alike destitute of truth.  The French agents at St. Domingo had almost daily proofs that the British ships meeting American vessels bound to and from the French ports in that island, let them pass unmolested.
4. Victor Hugues and Lebas, the Special agents of the Executive Directory for the Windward Islands, by their decree of the first of February 1797, hold up a distinction between the ports of the English possessed by that power before the war, and certain French and Dutch ports in the West-Indies taken by the English during the present war; or, as it is expressed in the decree, “delivered up to them, occupied and defended by Emigrants.” These the agents affect to consider as rebel ports, and declare that all neutral vessels and their cargoes destined thither are good prize, and shall be sold for the benefit of the captors. They also declare all neutral vessels cleared out, not for any particular port, by name, but generally for the West-Indies, to be good prize. Under this distinction, it would seem that these agents have cleared some few vessels going to or coming from the old English ports, contenting themselves with confiscating their cargoes; while other vessels going to or coming from the pretended rebel ports, are entirely confiscated, vessels & cargoes.
5. If the decree of the Executive Directory admitted contrary to the plain terms of it, of a retrospective construction, still it could not warrant these captures, under pretence that the like were made by the British, under the order of the 6th of November 1793; For those captures have since, in effect, been acknowledged (by the British treaty) to be irregular and illegal; and the British government have promised to make us compensation for them, as soon as the losses are ascertained. Therefore, if the Directory meant by their decree to authorize similar captures, they should, on their own principle of treating our flag as it is treated by the English, have made the like provision for giving us compensation. A provision, indeed, that would have been so extremely absurd as to demonstrate that such captures are not comprized within the meaning of their decree. For they could never intend to commission their privateers to commit such extensive spoliations for the benefit of individual captors, for which the nation should at the same time be declared bound to compensate the neutral sufferers.
6. The want of a sea-letter has also been made a pretence for condemning American vessels and cargoes, & where there was no question of the entire property being American. This cause of condemnation they pretend to find in the 25th article of the treaty of commerce, in which it is said, that “To the end that all manner of dissensions & quarrels may be avoided and prevented, on one side and the other, it is agreed, that in case either of the parties hereto should be engaged in war, the ships & vessels belonging to the subjects or people of the other ally, must be furnished with sea letters or passports, expressing the name, property and bulk of the ship, as also the name and place of habitation of the master or commander of the said ship, that it may appear thereby that the ship really and truly belongs to the subjects of one of the parties.” But the true design of the two governments in this provision is not merely to prove the property, but by exhibiting that decisive evidence of it, at the first meeting at sea, to prevent the vexation, delay and injury which, for want of such decisive proof, might arise from taking and carrying the vessels into port for examination & trial, on suspicion that they belonged to an enemy. This is plain from the 27th article of the treaty, in which it is provided, that the passport (or sea-letter) shall be exhibited to the cruiser, and the vessel, “when she shall have shewed such passport, shall be free and at liberty to pursue her voyage, so as it shall not be lawful to molest or search her in any manner, or to give her chace, or to force her to quit her intended course.” Without such sea-letters, our vessels would be liable to the inconveniences, delays and losses, of being searched, chaced, and forced out of their intended course, in order to be carried into port for trial; and have no right to claim any indemnity, because they neglected to provide themselves with the evidence which on the first inspection would have exempted them from molestation. But if a sea-letter was intended by the treaty to supersede and exclude all other evidence of the property, we should certainly find it so explicitly declared in the treaty. Nothing like it is to be found: and nothing can be clearer than that when other evidence proving the property is produced, it ought to be liberated.
7. But besides the captures and confiscations of American vessels and cargoes for the unjust causes & pretences before mentioned, the French privateers in the West Indies have exhibited a series of atrocious spoliations & outrages unexampled in the history of the civilized world. The news-papers in the United States have, for many months past, presented them to the public eye. Not contented with plundering the American vessels, the French have been guilty of personal insults and injuries to our citizens. And the outrages have not been confined to privateers. Statements have been published shewing that the agents themselves have sanctioned the pillage of our vessels by their immediate orders, in the French ports. And the special agents at Guadaloupe, after confiscating their vessels and cargoes, have thrown the American citizens into prison, fed them with coarse & scanty diet, treated them, in fact, as prisoners of war, and actually attempted to exchange them with the British for Frenchmen.
8. Unwarrantable captures and condemnations of American vessels and cargoes have also been made in Europe. Some have been carried into Spain, & condemned by French Consuls, on the single charge that they were bound to or from a British port. Some such have been captured on the Spanish coast, and within gunshot of their forts. The protection due to our vessels from the Spanish government, agreeably to the sixth article of our treaty with Spain, has been claimed; but without effect. In one case the French Consul has said that the capture within the Spanish jurisdiction was justifiable, because France & Spain made a common cause in the present war. The Spanish government, in this particular case, ordered the vessel to be restored: but the French Consul disobeyed, and said he should wait the orders of the Directory.
9. An official report from the consulate of the U. States at Paris, states, that captures of American vessels are made by privateers fitted out and owned in France. That the judges of the tribunals which in the first instance take cognizance of prizes, are chiefly merchants, who are directly or indirectly more or less interested in fitting out privateers, and are therefore parties in the controversies in which they decide. There, as well as in the West-Indies, the want of a sea-letter is now made a pretence for condemning vessel and cargo. One instance is related of an American vessel purchased in Europe, & which subsequent to the purchase had not been in America, and of consequence had it never in her power to procure a sea-letter. She had made several coasting voyages from one French port to another, her papers having been found regular: but at last, altho’ bound from a port in Holland to a port in France, she was captured by a French privateer belonging to Boulonge, and carried into that port. The judges of the tribunal there were most of them concerned in the privateer. The American vessel and cargo were of course condemned. The sole pretence was, that she had not a sea-letter. The cause was carried up to the highest judicial authority—the Minister of Justice. He acknowledged the property to be American; yet argued for its condemnation on the frivolous pretence that the vessel had not a sea-letter. It was shown by the American Consul that this furnished no cause for condemnation. “That the article of the treaty upon which he founded is opinion did not specify seizure or confiscation of vessels that should not be furnished with sea-letters—that every penal law was to be construed liberally” towards the supposed offenders —“that the object of the treaty must have been reciprocal benefit to the merchants and commerce of the two countries—that the interpretation given by him to that article would operate in a quite opposite manner, and place the merchants of the United States in a worse situation than if there had been no treaty; which most certainly could never have been the intention of either of the contracting parties: For if there existed no treaty, most undoubtedly the American vessel being brought into a French port, would be immediately released upon the proof being made that she was American property, and consequently neutral. That this doctrine had been sanctioned in France since the commencement of hostilities: several hundreds of our vessels having visited their ports, & no exception having been taken to the want of sea-letters—indeed they have never been heretofore asked for. That the French government had sold a very considerable number of prize vessels to our merchants in payment of supplies by them furnished, or otherwise, some of which had been chartered by the very agents of the government for sundry voyages in Europe, all of which had no sea-letters, nor could they ever obtain any before they make a voyage to the United States.”—Yet all that the consul could obtain from the minister was, his saying that he would reconsider the matter, and take the decision of the Directory.
This is the latest intelligence about American Vessels captured and carried into the ports of France; except that
10. Certain unprincipled American Citizens have resorted to the ports of France, where they have fitted out numbers of privateers, and capture American vessels. Most of the privateers fitted out at Brest, are said to be owned wholly or in part by Americans. One of these privateers is commanded by a captain Cowell from Boston.
From this view of the Attacks made by the French on the Commerce of the United States, it results, that they are directed by no just rule: That they are plain violations of our treaty with France, or of the law of nations, or of both: That these spoliations (to say nothing of the open and unrestrained piracies committed in the West Indies by their armed boats) appear to have been systematically designed and pursued: That there is no appearance of any relaxation; on the contrary, they are continued with circumstances of increasing outrage and personal abuse: That the ordinary means of seeking & obtaining redress, by friendly negociations, are denied; the Directory having refused to receive, and driven from their territory, the minister specially charged by the American Government to discuss and amicably terminate all subjects of complaint:
From all which it follows, That the United States must abandon their commerce, on which the prosperity of their citizens, and almost all their revenue depends, or resort to extraordinary means for its protection. And extraordinary means are as just as necessary in respect to a people who have laid aside all the rules of fair proceedure which have hitherto directed and still govern the other civilized nations of the world.
While therefore the Executive of the United States, desirous and endeavouring yet, if it be possible, to preserve peace, shall be making one more attempt by fair and candid negociations to terminate all subjects of controversy, with the French Republic, it appears to the Secretary of State, that the following are proper
Measures
To be recommended to Congress, at the approaching session, as necessary and expedient.
1. That provision be made for equipping & manning the frigates.
2. That provision be made for equipping a number of sloops of war.
3. As the extended and various navigation and commerce of the United States will not universally admit of convoys, or goes beyond the means of provision within the power of the United States, That the citizens be authorized to arm their vessels, but only for the purpose of defence; not to cruise, nor to capture, unless when attacked. The convoys to be confined to the same limits.
4. To prevent the further sacrifice of our commerce, it may merit consideration, whether any American vessel should be permitted to sail from the United States, unless armed and manned for defence, in proposition to her size; or that she sails under convoy. The expence of convoys might at least be partially defrayed by a contribution from each unarmed vessel taking the benefit of the public convoy.
5. That the principal seaports of the United States be put in a proper state of defence; and competent corps of militia artillerists formed & disciplined to reinforce the garrisons.
6. That the corps of artillery be increased: and that a provisional army be organized, to consist of thirty thousand men, to be in readiness for actual service, if a war should take place. This army to be composed of volunteers or draughts from the militia, & paid for the time spent in their formation & discipline. The several corps to remain in the respective states and districts where raised, until the public service should require their being drawn together.
7. That the laws for organizing, arming and training the militia be revised, and rendered efficient.
8. That the immediate manufacture of fire arms for the United States be encouraged to the utmost practicable extent; and other adequate measures taken to procure ample supplies of arms and military stores.
9. That a law be passed authorizing the Executive to cause spies and persons justly suspected of designs hostile or injurious to the United States, to be apprehended—offenders against the provisions of the law to be tried and punished—and foreigners compelled to quit the territories of the United States.
10. That the system for levying a land-tax be completed and put in operation; and other funds provided for carrying the proposed measures into effect, and to meet all other public demands.
12. That provision be made for punishing all citizens of the U. States voluntarily serving on board the national ships of any of the belligerent powers, which shall make prize of the vessels or other property of the U. States or their citizens; and especially to punish those American citizens who shall fit out or serve on board privateers which shall cruise against and annoy the commerce of the United States.
13. That the citizens who have sustained losses or injuries in their persons or properties from the armed vessels & privateers of the French Republic, or from the tribunals, agents or others under its jurisdiction, be required to procure the best evidence of those losses and injuries, their amount, and the circumstances attending them, whereon to found & support their claims of compensation and indemnity from the French Republic; and that these claims and evidence be transmitted to the office of the Secretary of State, to be used whenever the mode of seeking redress shall be prescribed.
III. Concerning the affairs of the United States in relation to the Barbary powers.
The payments stipulated with the Dey of Algiers, have been made to his satisfaction; and thro’ his friendly interposition, an advantageous treaty has been concluded with Tripoli. Measures were still pursued for effecting a peace with Tunis, which tho’ attended with some difficulties, was by the last intelligence expected to be soon accomplished.
Our harmony and good understanding with the Emperor of Morocco have been endangered by the prohibited commerce carried on by some American vessels with certain ports in his dominions which refuse submission to his authority. Repeated warnings have been publicly given to the Americans concerned in that traffic, by our minister in Portugal, and our consuls in that quarter of Europe: but all these cautions have been disregarded. Lucrative freights have tempted those citizens to continue this commerce, at the hazard of provoking a war between that empire and the United States. This evil demands the interposition of the legislative power to suppress.
The vast importance of a free trade in the Mediterranean, and with the ports in the Atlantic which are within the range of the Barbary Corsairs, demands that further provision be made for maintaining consuls with each of the Barbary States, and for vesting those consuls with the extraordinary powers necessary, in emergencies, to preserve our peace, and avoid the great sacrifices always necessary to recover it, if suffered to be broken for want of full powers & adequate means to appease the blind revenge and accommodate the capricious demands of their despotic rulers. The salary of two thousand dollars is particularly insufficient for the support of a consul at Algiers, whom perhaps it may be expedient to invest with a superior & superintending power over the consuls of Tunis & Tripoli. The Executive has never yet been able to find a citizen of the requisite abilities, and meriting the high confidence which that post demands, willing to accept of it.
Timothy Pickering